Title: Donation for the Boston Poor from Chesterfield County, Virginia, 17 December 1774
From: Adams, John
To: 


     
     Virginia, Chesterfield County, 17 December 1774. LbC (MHi:Donations to Sufferers by the Boston Port Bill, p. 97–98); addressed: “To the Honble Thomas Cushing, Esq., Jno. Adams, Esqr. Mr. Sam Adams and Robt Treat Pain, Esqr. Boston”; signed: “Archibald Cary Benja. Watkins.”
     Virginia Chesterfield County. This letter notes that “Subscriptions have been made for the unhappy Inhabitants of Boston, whose Case we look as our Own and Cannot Enough admire their Fortitude under Such cruel Oppression as they for their own and the Common Cause of America have and are yet Suffering.” The amounts of grain donated are given and a request made that some of it be sold to pay freight charges. In addressing their letter to the Massachusetts delegation to the Continental Congress, the writers explained that it was “a Tribute you must pay to the High Confidence your Countrymen have placed in you by which your Charactors are made known to us.”
     This letter was answered by Samuel Adams on 1 Feb. 1775 on behalf of the committee (LbC, MHi:Letters &c from the Boston Committee . . . respecting donations . . . , p. 120–121).
    